Citation Nr: 0604577	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel







INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision issued by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) by which service connection was 
established for asbestosis and a noncompensable disability 
rating was assigned.  In November 2001, the veteran voiced 
disagreement with the assigned disability rating.  A 
statement of the case (SOC) was issued in March 2002 and the 
veteran perfected his appeal the following month.  

Following a remand by the Board for additional development, 
the veteran was notified in April 2004 that a 30 percent 
disability rating had been granted for his service-connected 
asbestosis.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
The Board remanded this matter for additional development in 
September 2004; the requested development is now complete and 
this appeal is again before the Board for appellate review.

The Board again notes that in April 2002 correspondence, the 
veteran raised a claim of entitlement to service connection 
for post-traumatic stress disorder.  He also raised a claim 
of entitlement to service connection for gastrointestinal 
problems as secondary to his service-connected conditions and 
a claim of entitlement to a compensable disability rating for 
residuals of a right wrist fracture.  The Board refers these 
claims for appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The evidence does not show the veteran has forced vital 
capacity of 50 to 64 percent predicted, diffusion capacity of 
the lung for carbon monoxide by the single breath method of 
40 to 55 percent predicted or maximum exercise capacity of 15 
to 20 ml/kg/min. oxygen consumption with cardiorespiratory 
limitation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for asbestosis are not met throughout the pendency of this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2003); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.20, 4.97, Diagnostic Code 6833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  In the appeal of an initial 
assignment of a rating disability, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2005).  
The Board decisions must be based on the entire record, with 
consideration of all the evidence.  38 U.S.C.A. § 7104 (West 
2002).  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In the current case, the veteran is evaluated as 30 percent 
disabled for his service-connected asbestosis.  A 30 percent 
rating contemplates a forced vital capacity (FVC) of 65 to 74 
percent predicted, or a Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 
to 65 percent predicted.  A 60 percent evaluation requires 
FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min. oxygen consumption with cardiorespiratory 
limitation.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2005).  
The results of the pulmonary functions tests used in 
assigning a disability rating are those after 
bronchodilatation.  61 Fed. Reg. 46723 (September 5, 1996).  
These results represent the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  Id.  

The private medical evidence of record, while reflecting X-
ray evidence of old asbestosis, does not contain evidence for 
evaluating the veteran's lung condition.  The December 2000 
VA examination report reflects that the veteran complained of 
problems with wheezing and exertional shortness of breath and 
some cough.  He denied having a need for oxygen therapy or 
the use of a continuous positive airway pressure machine.  
The accompanying VA testing report indicates that the 
veteran's FVC was 89 percent predicated while DLCO was 110% 
predicated.  Lung volumes were within normal limits and 
diffusing capacity was normal.

A May 2001 VA examination report contains an impression of 
mild dyspnea while a December 2003 pulmonary function testing 
showed the veteran's FVC was 77 percent predicated while DLCO 
was 88 percent predicated.  Lung volumes were within normal 
limits and diffusing capacity was normal.  The May 2005 VA 
examination report reflects that the veteran indicated that 
his shortness of breath upon exertion had progressed while 
the examiner noted that it appeared that the veteran's 
disability had slightly worsened in the preceding year.  
Pulmonary function testing showed the veteran's FVC was 
within normal limits, or specifically 90 percent predicated 
while DLCO was 106 percent predicated.  Lung volume division 
and diffusing capacity was normal.

As indicated above, the evidence consistently showed that the 
veteran's lung volumes and diffusing capacity were normal.  
Moreover, the evidence fails to show FVC of 50 to 64 percent 
predicted or DLCO (SB) of 40 to 55 percent predicted.  As 
such, the evidence is not reflective of a disability picture 
that approximates the criteria for a disability rating in 
excess of 30 percent during the pendency of this appeal, 
despite some slight worsening of the veteran's condition.

In determining that the present 30 percent rating is 
appropriate, the Board has considered alternate Diagnostic 
Codes.  One relevant Code section is 6845, for chronic 
pleural effusion or fibrosis.  Under that Code section, a 60 
percent evaluation applies where pulmonary function testing 
shows an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  The pulmonary 
function tests of record do not support a higher rating under 
Diagnostic Code 6845.  Instead, the December 2000 testing 
showed FEV-1 of 119 percent predicated and FEV-1/FVC of 75 
percent predicated.  The December 2003 testing showed FEV-1 
of 88 percent predicated and FEV-1/FVC of 75 percent 
predicated while the May 2005 testing showed FEV-1 of 119 
percent predicated and FEV-1/FVC of 75 percent.

In conclusion, the evidence shows that the presently assigned 
30 percent evaluation most nearly approximates the severity 
of the veteran's service-connected asbestosis.  The Board has 
also considered the application of staged ratings.  In 
Fenderson v. West, the Court held that in the appeal of an 
initial assignment of a rating disability, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period, a practice known as "staged ratings."  12 
Vet. App. 119, 126 (1999).  In this case, a review of the 
record does not reveal that the veteran's service-connected 
asbestosis has worsened such that he meets the criteria for a 
disability rating in excess of 30 percent at any point during 
the pendency of his appeal.  As such, a staged rating is not 
warranted in the instant case.  In short, the weight of the 
evidence is against the veteran's increased rating claim.  
See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) 
(when the preponderance of the evidence is against a claim, 
the doctrine of reasonable doubt is not for application).

Finally, the evidence does not reflect that the veteran's 
asbestosis caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The veteran was notified by letter in August 2001 of the 
evidence necessary to establish an increased rating and asked 
to send any additional evidence to VA that pertained to his 
appeal.  The letter also informed him of the evidence 
necessary substantiate his claim that he was expected to 
provide and the evidence VA would seek.  Another letter was 
issued in December 2004 which, in addition to indicating the 
type of evidence necessary to establish an increased rating, 
also requested he send to VA any evidence in his possession 
that pertained to his claim.  The letter also informed him of 
the evidence necessary substantiate his claim that he was 
expected to provide and the evidence VA would seek.  Thus, 
the Board considers VA's notice requirements met in the 
instant case.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim, to include 
informing VA he had no additional evidence to submit, that he 
understood the evidence needed to substantiate his claim and 
his and VA's roles in the claims process.  See December 2004 
statement.  Under these circumstances, the Board is satisfied 
that any error in the timing of the complete notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  The 
veteran has been afforded VA examinations, to include 
necessary pulmonary function testing, in connection with his 
increased rating claim and the resulting reports are of 
record.  Private and VA medical records have been associated 
with his claims file.  In December 2004 the veteran indicated 
that he was not in receipt of disability benefits from the 
Social Security Administration.  As the veteran has not 
identified or properly authorized the request of any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


An increased rating for asbestosis is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


